Exhibit No.22/09 IAMGOLD CONFIRMS OPTION AGREEMENT ON LA ARENA AND EQUITY POSITION IN MEXICAN SILVER MINES LTD. Toronto, Ontario, June 29, 2009 – IAMGOLD Corporation(“IAMGOLD” or “the Company”) today announced it has acquired 8,024,511 common shares and 1,500,000 warrants of Mexican Silver Mines Ltd. (“Mexican Silver”), having had the same number of common shares and warrants of Rio Alto Mining Limited (“Rio Alto”) immediately prior to the amalgamation with Mexican Silver announced on June 29, 2009. IAMGOLD now owns approximately 10.62% of the common shares of Mexican Silver issued and outstanding and, if it were to exercise its warrants to purchase common shares, would own approximately 12.36% of the common shares of Mexican Silver issued and outstanding (on a partially diluted basis). The acquisition of the common shares and warrants of Mexican Silver by IAMGOLDwere a result of an option and earn-in agreement entered into with Rio Alto with respect toIAMGOLD’sLa Arena copper/gold projectin Peru. The terms of the option and earn-in agreement provide Rio Alto with an option to purchase all of the shares of La Arena S.A. held by
